Citation Nr: 0302035	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Statements by the veteran's representative dated in October 
1992 could be construed as a claim for a total disability 
rating based on individual unemployability, but that matter 
has not been developed for appellate review and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  The veteran's PTSD is mild and manifested by slight 
memory loss and depression.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1996) and (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the rating action of 
June 1998, and through the March 2000 statement of the case 
(SOC).  The Board concludes that the discussions in the 
rating action and the SOC adequately informed the veteran of 
the evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran submitted a statement in conjunction with his claim.  
Moreover, VA has obtained the medical records from the 
veteran's previous noted VA treatment.  The Board notes that 
the veteran has not indicated that he received treatment at 
any other VA or non-VA medical facilities.  The veteran has 
undergone a recent VA medical examination that established 
that the veteran was suffering from PTSD.  The veteran has 
not, however, provided the VA with other relevant medical 
evidence that would assist in the processing of this claim.

As noted, during the course of this appeal, the veteran has 
offered written statements detailing his claim.  He has 
submitted statements from friends and relatives concerning 
the manifestations and symptoms he experiences as the result 
of his mental disorder.  Nevertheless, the veteran has not 
suggested or insinuated that other evidence was available to 
support the claim.  A November 2002 letter, prepared by the 
Board, notified the veteran of the VCAA, what evidence the 
veteran needed to submit and what the VA would do in order to 
help complete his application for benefits.  Since all 
relevant evidence was obtained and no evidence has been 
identified that either the veteran or VA could attempt to 
attain, there is no need for further development.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned after the veteran in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's PTSD is rated pursuant to the criteria found at 
38 C.F.R. Part 4, Diagnostic Code 9411.  Between the time 
that the veteran filed for service connection for PTSD and 
the present, new rating criteria for psychiatric disorders, 
including PTSD, became effective.  See 61 Fed.Reg. 52,695 
(1996) (to be codified at 38 C.F.R. Part 4).  A review of the 
claims folder reveals that the veteran was provided with the 
new rating criteria in the March 2000 Statement of the Case.  
However, he was not furnished a copy of the old rating 
criteria.  The veteran and his accredited representative were 
provided a copy of the old rating criteria by the Board via a 
"Karnas Letter" that was issued in November 2002.

The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000).  

The veteran's service-connected PTSD disorder is currently 
rated as 10 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 10 
percent rating was assigned for psychoneurotic disorders with 
less than the criteria for the 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social or industrial impairment.  A 30 percent rating 
was assigned when there was "definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

The next higher rating, a 70 percent disability rating, is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, is warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).  

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2002).

In July 1991, the veteran underwent a psychiatric examination 
at the Orlando VA Outpatient Treatment Center.  The veteran 
was diagnosed as having PTSD.  The examiner further wrote 
that the degree of impairment of psychological, social, and 
vocational adaptation was moderate.  Although the examiner 
noted that the veteran was suffering from some paranoid 
ideation, the veteran was not homicidal or suicidal.  
Moreover, although depressed, he was insightful as to his 
problems.  It was noted that the veteran had been married 
numerous times and that he avoided people.  However, with 
respect to employment, the record indicates that his then 
unemployment was due to physical manifestations, not 
psychological symptoms.

The Social Security Administration released a decision, dated 
January 1992, in which the veteran was declared eligible for 
disability benefits.  The administrative law judge found that 
the veteran was disabled as a result of a combination of 
physical and mental impairment.  Clinical records considered 
in that determination included a September 1990 report 
reflecting that the veteran was mildly depressed and had a 
slightly constricted affect.  Diagnoses included rule out 
major depression and history of PTSD and a Global Assessment 
of Functioning score (GAF) of 65-70.  A December 1990 report 
noted hallucinations and included diagnoses of PTSD, organic 
personality syndrome, and history of alcohol dependence.  It 
was felt that he was not able to handle work-related 
activities due to confusion, difficulty concentrating and 
impaired judgment.  The estimated GAF was 55.  A January 1991 
report noted complaints of memory loss and PTSD, and history 
of anxiety, depression and alcohol abuse.  It was concluded 
that there was no medical reason for the veteran not to work, 
but that a psychiatric evaluation should be performed.  

The record reveals that the veteran sought outpatient mental 
health care from 1991 to 1997.  These records show the 
veteran undergoing repeated treatment for alcoholism, 
depression, and aggressive behavior.  

In conjunction with his claim, the veteran underwent two VA 
examinations in August 1997.  The first was a PTSD Exam and 
the second was a Diseases/Injuries of the Brain Examination.  
For clinical purposes, it was noted that the veteran admitted 
to extensive abuse of alcohol, marijuana, LSD, cocaine, 
speed, and mushrooms as well as prescription medicines.  He 
also had extensive problems with the law.  He had been 
charged with robbery and assault with a deadly weapon and 
been convicted for possession of explosives and served close 
to 10 years of prison time in the United States and Canada.  
His complaints included nightmares and insomnia and his mood 
was depressed.  He had long hair and tattoos and wore dark 
glasses.  He spoke with little variation in tone and at times 
attempted to be somewhat intimidating, but was otherwise 
cooperative.  His affect was appropriate and there was no 
evidence of hallucinations.  His cognition was intact and he 
denied homicidal or suicidal ideation.  The diagnoses 
included PTSD, an antisocial personality disorder, and mild 
organic brain syndrome (manifested by claimed memory lapses 
that were not detected on formal testing).  A GAF of 70 was 


assigned for the PTSD; the examiner concluded that the 
veteran's inability to work was due to his antisocial 
personality disorder, not his PTSD.  The other examiner 
reported that he could not find evidence of organic brain 
syndrome.  The veteran's complaints of mild short term memory 
loss were "most likely related" to his history of depression 
and current PTSD.  

A social and industrial survey was also accomplished in 
August 1997.  The social worker reported that the veteran 
appeared to be suffering from a number of PTSD symptoms and 
that he avoided people.  He further noted that the veteran 
had problems with authority.  He did not "see" the veteran 
getting a job anytime soon.

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling.  Based on the medical evidence of 
record, the veteran suffers from PTSD, alcohol and drug 
abuse, and some form of organic brain disease.  In order to 
warrant an increased evaluation, a sufficient increase in the 
level of impairment related PTSD must be identified.

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2002), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is medical evidence of record that the veteran's 
nonservice-connected disorders are his most significant 
disability and that the PTSD symptoms and manifestations 
account for only a portion of his dysfunction.  The VA 
examiner concluded that the GAF due to PTSD was 70 and that 
symptoms of PTSD included depression and probably some mild 
memory deficit.  

A GAF score of 61 to 70 contemplates mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functions (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  A 
GAF score is probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran's symptoms do not warrant a higher rating for 
PTSD.  The Board notes that some clinical records reflect 
more severe symptomatology, most strikingly the December 1990 
report reflecting hallucinations and a GAF score of 55 
reflecting moderate symptoms.  However, the veteran has a 
personality disorder, a history of drug and alcohol abuse, 
and previous diagnoses of organic brain syndrome and other 
psychiatric disabilities.  The only examination to assess the 
degree of function lost (or remaining) due to the service-
connected disability is the most recent VA psychiatric 
examination.  This examination is highly probative for this 
reason alone.  Though the veteran exhibited some depression 
and memory loss, the overall symptoms were mild and do not 
warrant a rating in excess of 10 percent under either the old 
or the new criteria. 

The objective medical evidence regarding the veteran's 
symptomatology does not approximate the criteria for a 30 
percent or higher disability rating under either the old or 
the new criteria.  The evidence indicates that he does have 
disturbances of mood and irritability.  There is some 
evidence of difficulty in interpersonal relationships, as he 
has been married many times and he does not report much 
conduct with others.  He also reports that he isolates 
himself but that he does, on occasion, go out.  There is no 
evidence that his reliability, flexibility or efficiency are 
so reduced as to result in moderately large industrial 
impairment.  Moreover, there is evidence that the veteran's 
social interpersonal relationships and work have been 
affected by his alcohol and drug abuse, along with his 
personality disorder and other nonservice-connected 
disabilities, rather than his PTSD symptoms.  Under the new 
rating criteria, there is no evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  The 
veteran exhibits some depression, insomnia, and mild memory 
impairment, but the criteria for a higher rating are not met 
or approximated.  

The Board has considered the doctrine of reasonable doubt, 
but finds a preponderance of the evidence against the 
veteran's claim.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected PTSD or 
that it results in marked interference in his employment.  
The case does not present such an unusual disability picture 
so as to render impractical application of regular schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

